Case: 20-10431     Document: 00515994771         Page: 1     Date Filed: 08/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 25, 2021
                                  No. 20-10431                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Daniel Armondo Trojanowski,

                                                           Plaintiff—Appellant,

                                       versus

   Fidel Vasquez,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-2


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Daniel Armando Trojanowski, Texas prisoner # 2278896, filed this
   action pursuant to 42 U.S.C. § 1983 against Tarrant County prison officials.
   He claimed: Officer Vasquez failed to intervene in an inmate-on-inmate
   assault committed against him; and the Sheriff, an unnamed captain, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10431       Document: 00515994771         Page: 2   Date Filed: 08/25/2021




                                    No. 20-10431


   another defendant were connected to a cover-up of the assault and prevented
   him from exhausting his administrative remedies. Proceeding pro se, he
   appeals the dismissal of his claims.
            In February 2020, the court dismissed Trojanowski’s claims against
   the latter three defendants, pursuant to 28 U.S.C. § 1915A(b), for failure to
   state a claim, entering a final judgment against the claims after concluding
   there was no just reason for delay. That April, the court granted Officer
   Vasquez’ summary-judgment motion against Trojanowski’s claims against
   Vasquez, concluding:     Trojanowski failed to exhaust his administrative
   remedies; and the officer was entitled to qualified immunity.
            Trojanowski appealed in April. He contends: the court improperly
   rendered summary judgment, including by not issuing a scheduling order and
   allowing him to conduct discovery before ruling; and the court’s February
   dismissal of his claims against the other three defendants is reviewable on
   appeal.
            Assuming Trojanowski’s claims against Officer Vasquez are
   adequately briefed, a dismissal for failure to exhaust is reviewed de novo.
   Carbe v. Lappin, 492 F.3d 325, 327 (5th Cir. 2007). Exhaustion is an
   affirmative defense; defendant bears the burden of proving plaintiff failed to
   exhaust available administrative remedies. Jones v. Bock, 549 U.S. 199, 216
   (2007); see also Ross v. Blake, 136 S. Ct. 1850, 1856 (2016) (noting prisoner
   required to exhaust only available administrative remedies). “Exhaustion is
   defined by the prison’s grievance procedures, and courts neither may add to
   nor subtract from them.” Cantwell v. Sterling, 788 F.3d 507, 509 (5th Cir.
   2015).
            Officer Vasquez presented ample and uncontroverted evidence for
   summary-judgment purposes on whether Trojanowski failed to exhaust his
   administrative remedies. He received a copy of the prison’s regulations,




                                          2
Case: 20-10431      Document: 00515994771           Page: 3    Date Filed: 08/25/2021




                                     No. 20-10431


   detailing the applicable grievance procedure; he used this procedure several
   times before, and after, his assault to challenge other conditions of his
   incarceration; there is no evidence of a grievance filed against the officer; and
   Trojanowski fails to show these procedures were unavailable to him.
          To the extent Trojanowski contends the court erred in rendering
   summary judgment before issuing a scheduling order and allowing him to
   conduct discovery, our court lacks jurisdiction to review these issues because
   they are raised for the first time on appeal. See Yohey v. Collins, 985 F.2d 222,
   225 (5th Cir. 1993) (stating as general rule our court “does not review issues
   raised for the first time on appeal”); see also EEOC v. Simbaki, Ltd., 767 F.3d
   475, 484 (5th Cir. 2014) (noting pro se litigants required to abide by federal
   court rules, including those governing presentation of summary-judgment
   evidence).
          Our court also lacks jurisdiction to consider Trojanowski’s claims
   against the remaining defendants. The February 2020 dismissal of these
   claims constituted a partial final judgment. See Fed. R. Civ. P. 54(b)
   (judgment on multiple claims or involving multiple parties); Briargrove
   Shopping Ctr. Joint Venture v. Pilgrim Enters., Inc., 170 F.3d 536, 539-41 (5th
   Cir. 1999) (analyzing whether partial judgment was final). A timely notice of
   appeal is a jurisdictional prerequisite. See 28 U.S.C. § 2107(a) (statutorily
   imposing 30-day time limit to appeal); Hamer v. Neighborhood Hous. Servs. of
   Chicago, 138 S. Ct. 13, 16-17 (2017) (explaining “appeal filing deadline
   prescribed by statute . . . regarded as ‘jurisdictional’”). Trojanowski filed his
   notice of appeal in April, and even assuming the notice can be read to include
   all defendants and the February judgment, it was untimely for that judgment.
   See Fed. R. App. P. 4(a)(1)(A) (prescribing 30-day time limit); see also




                                           3
Case: 20-10431    Document: 00515994771       Page: 4   Date Filed: 08/25/2021




                               No. 20-10431


   Fed. R. App. P. 3(c)(1)(B) (requiring notice of appeal to designate
   judgment being appealed).
         DISMISSED in part; AFFIRMED in part.




                                    4